Oliver, Chief Judge:
This appeal for reappraisement involves several items of electro-coppered polished plate glass exported from Belgium and entered at the port of New York. They were appraised at various values set forth on the invoice that represented the merchandise to be of a particular grade or quality.
At the trial, two witnesses testified; a representative of the plaintiff corporation, and the United States examiner who examined the shipment in question. The combined testimony of both witnesses establishes that in the original invoice the foreign exporter showed prices for a higher quality of merchandise than what was actually shipped and imported, and that the proper unit values for the items in question are as follows :
Dbsceiption op Merchandise Unit Value
Pattern N. 1 With Engraving and Beaded Bevel, 48 x 7" In ■ Remplacement_$15.50 per set
Pattern N. 2 With Engraving And Beaded Bevel, 54 x 7" In Remplacement_ $15.50 per set
Pattern N. 1 and 2. With Engraving And Beaded Bevel 54 x 48"
Overall
15 sets each 2.54 x 7" — 2.48 x 7"_ $15.50 per set
15 sets each 2.42 x 7"- — -2.49 x 7"_ 15.50 per set
Pattern N. 1 and 2. Without Engraving But With Beaded Bevel—
66 x 48" Overall
15 sets Each 2.66 x 7" — 2.48 x 7"_$20.24 per set
15 sets Each 2.60 x 7"- — -2.42 x 7"_ 17.42 per set
Pattern N. 3 and 4. Without Engraving But With Beaded Bevel—
54 x 48" Overall
15 sets Each 2.49 x 7" — 2.42 x 7'C_$15.50 per set
15 sets Each 2.49 x 7" — 2.42 x 7"_ 15.50 per set
Pattern N. 3 and 4. Without Engraving But With Beaded Bevel—
60 x 48" Overall
15 sets Each 2.60 x 7" — 2.42 x 7"_$17.42 per set
15 sets Each 2.60 x 7" — -2.42 x 7"_ 17.42 per set
On the basis of the present record, I find that the proper basis for appraisement of the electro-coppered polished plate glass in question is foreign value, the export value being no higher, and that such *536statutory value is the unit value for each item, as hereinabove set forth, less nondutiable charges, as entered. Judgment will be rendered accordingly.